Case 1:21-cv-00066-DKW-WRP Document 1 Filed 01/27/21 Page 1 of 14      PageID #: 1




 HOSODA & BONNER, LLLC

 LYLE S. HOSODA                 3964-0
 ADDISON D. BONNER              9163-0
 KOURTNEY H. WONG               10827-0
 SPENCER J. LAU                 11105-0
 Three Waterfront Plaza, Suite 499
 500 Ala Moana Boulevard
 Honolulu, Hawaii 96813
 Telephone: (808) 524-3700
 Facsimile: (808) 524-3838
 Email:      lsh@hosodalaw.com
             adb@hosodalaw.com
             khw@hosodalaw.com
             sjl@hosodalaw.com

 Attorneys for Plaintiff
 ALASKA AIRLINES, INC.

                  IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF HAWAII

  ALASKA AIRLINES, INC.                      Civil No. 1:21-CV-66

              Plaintiff,                     COMPLAINT; DEMAND FOR
                                             JURY TRIAL
        vs.

  CATLIN SPECIALTY INSURANCE
  COMPANY;

              Defendant.




                                  COMPLAINT

              Plaintiff ALASKA AIRLINES, INC. (“Plaintiff”), by and through its
Case 1:21-cv-00066-DKW-WRP Document 1 Filed 01/27/21 Page 2 of 14                PageID #: 2




 attorneys, Hosoda & Bonner, LLLC, for claims of relief against Defendant

 CATLIN SPECIALTY INSURANCE COMPANY (“Catlin”), alleges and avers as

 follows:

                           PARTIES AND JURISDICTION

        1.     Plaintiff is an Alaska-incorporated corporation duly authorized to

 conduct business under the laws of the State of Hawai‘i.

        2.     Upon information and belief, Catlin is a United States-based admitted

 insurance carrier specializing in property and casualty insurance products,

 incorporated in Delaware. Catlin is not licensed in the State of Hawai‘i and is not

 subject to its regulation or examination.

        3.     The Court has jurisdiction over the claims pursuant to: 1) Plaintiff and

 Catlin are citizens of different states and 2) the amount in controversy exceeds

 $75,000, exclusive of interest and costs.

        4.     The Court has jurisdiction over Catlin as it provides insurance

 products to consumers residing in and doing business in the State of Hawai‘i.

        5.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because a

 substantial part of the events giving rise to the claims occurred within, or a

 substantial part of the property that is the subject of the action is located in this

 judicial district.




                                             2
Case 1:21-cv-00066-DKW-WRP Document 1 Filed 01/27/21 Page 3 of 14             PageID #: 3




                                      FACTS

        6.    As early as 2008, a Hawai‘i-based company known as Mutual

 Underwriters (“MU”) served as the insurance agent for Airport Group Services

 LLC (“AGS”), an airport porter services company, and assisted its member-

 manager Byron Matsuura (“Mr. Matsuura”) in obtaining commercial insurance

 policies for the company. This included commercial general liability (“CGL”)

 policies.

        7.    As is common practice in obtaining a commercial insurance policy

 through an insurance agent, Mr. Matsuura would complete a commercial insurance

 application form and submit it to MU for processing and retention of an insurance

 carrier.

        8.    After a suitable insurance carrier who accepted AGS’s insurance

 application was located, a quote for the CGL policy would be provided to AGS/Mr.

 Matsuura. Mr. Matsuura would decide whether to accept coverage as provided by

 the quote, and the policy would be “bound” after an initial payment of the

 premium.

        9.    Starting in 2008 and for every policy period (each spanning one year)

 thereafter until November 2016, AGS’s CGL policy was placed and bound with

 Catlin.

        10.   Mr. Matsuura would annually renew AGS’s CGL policy by submitting


                                          3
Case 1:21-cv-00066-DKW-WRP Document 1 Filed 01/27/21 Page 4 of 14             PageID #: 4




 an insurance application to MU. Upon information and belief, MU would repeat its

 procedure of processing/transmitting the applications to Catlin and later working to

 process “binding” of the CGL policy from Catlin.

       11.    In October 2014, Mr. Matsuura sought to renew AGS’s CGL policy

 for the period November 1, 2014 – November 1, 2015 and submitted a signed

 commercial application to Catlin through MU.

       12.    Within the application, the Additional Insured section included entries

 for Kahului Airport, “Alasaka Airlines” (understood to be Plaintiff) at Kahului

 Airport, in addition to other locations such as Lihue Airport.

       13.    AGS/Mr. Matsuura also submitted a signed copy of Catlin’s

 Contractor’s Supplemental Application, wherein Mr. Matsuura identifies AGS’s

 business as “Sky cap service at Airport.”

       14.    Upon information and belief, AGS’s insurance application was

 transmitted to Catlin, who agreed to renew the CGL policy as Policy #

 5200104405. Mr. Matsuura approved the renewal and paid a premium amount of

 approximately $1,225.31. The CGL policy was bound.

       15.    AGS and Mr. Matsuura expected and inferred from Catlin’s agreement

 to renew the CGL policy that Kahului Airport and Alaska Airlines at Kahului

 Airport (Plaintiff), in addition to other locations and additional insureds that were

 requested to be included in the policy, were in fact included.


                                             4
Case 1:21-cv-00066-DKW-WRP Document 1 Filed 01/27/21 Page 5 of 14             PageID #: 5




       16.    AGS and Mr. Matsuura were later issued Certificates of Insurance

 (COIs) by MU reflecting the additional insureds for the 2014-2015 policy.

       17.     In October 2015, Mr. Matsuura sought to renew AGS’s CGL policy

 for the policy period November 1, 2015 – November 1, 2016 and prepared a signed

 commercial insurance application.

       18.     Within the application, the Additional Insured section included entries

 for Kahului Airport, “Alasaka Airlines” (understood to be Plaintiff) at Kahului

 Airport, in addition to other locations such as Lihue Airport and Hilo Airport.

       19.    Upon information and belief, MU transmitted AGS’s insurance

 application to Catlin, who provided a quote and agreed to renew the CGL policy as

 Policy # 5200104639. Mr. Matsuura approved the renewal and paid a premium

 amount of approximately $1,140.31. The CGL policy was bound.

       20.    The premium amount is substantively similar to premium amounts for

 prior coverage periods.

       21.    AGS and Mr. Matsuura expected and inferred from Catlin’s agreement

 to renew the CGL policy that Kahului Airport and Alaska Airlines at Kahului

 Airport (Plaintiff), in addition to other locations and additional insureds that were

 requested to be included in the policy, were in fact included.

       22.    AGS and Mr. Matsuura were later issued COIs by MU reflecting the

 additional insureds for the 2015-2016 policy. The COIs specifically identify “State


                                           5
Case 1:21-cv-00066-DKW-WRP Document 1 Filed 01/27/21 Page 6 of 14              PageID #: 6




 of Hawai‘i – DOT, Airports Division, Kahului Int’l Airport”, “Alaska Airlines,

 Kahului Int’l Airport” (Plaintiff) and “AGS Porter Services, LLC” (“APS”) as

 Certificate Holders.

       23.    On or around November 25, 2015, an incident involving personal

 injury occurred at Kahului Airport. Subsequently, Plaintiff, AGS, and APS were

 named as co-defendants in a matter currently before the Circuit Court for the

 Second Circuit of Hawai‘i known as Sara Green v. Alaska Airlines, Inc. et al., Civil

 No. 17-1-0484 (2).

       24.    As a result of the pending litigation, Plaintiff, AGS/Mr. Matsuura, and

 APS, tendered the action to Catlin under Policy # 5200104639. AGS tendered as

 the named insured and APS and Plaintiff tendered as the additional insureds Mr.

 Matsuura had requested be included in the policy.

       25.    The CGL policy provides coverage to insureds (payment of damages

 and the right and duty to defend suits seeking those damages) for “bodily injury”

 (bodily injury, sickness, or disease sustained by a person) arising within the

 coverage territory (United States) and occurring during the policy period

 (November 1, 2015 – November 1, 2016).

       26.    Catlin denied the tender as to all parties, stating that the location

 covered under the CGL policy was limited only to Keahole (Kona) Airport in the

 County of Hawai‘i, whereas the underlying incident occurred at Kahului Airport on


                                            6
Case 1:21-cv-00066-DKW-WRP Document 1 Filed 01/27/21 Page 7 of 14             PageID #: 7




 Maui.

         27.   AGS relied upon Catlin’s review of its insurance applications and

 subsequent agreement to bind and renew its CGL policy with AGS to include the

 additional insureds AGS/Mr. Matsuura listed in each insurance application and the

 additional insureds they requested thereafter.

         28.   Catlin failed to provide coverage consistent with what AGS/Mr.

 Matsuura requested for the CGL policies and failed to communicate with AGS/Mr.

 Matsuura where the resulting CGL policies deviated from or contained terms

 different than what was requested.

         29.   Plaintiff, AGS, APS, and Mr. Matsuura have suffered and continue to

 suffer damages resulting from Catlin’s actions and inaction relating to AGS’s CGL

 policies. Catlin’s actions have inequitably increased these parties’ exposure to fees,

 costs, and damages in Sara Green v. Alaska Airlines Inc. et al., where each

 reasonably and honestly believed they possessed coverage as named or additional

 insured for the incident. Plaintiff, AGS, APS, and Mr. Matsuura have also incurred

 and continue to incur litigation expenses that should be covered under the

 applicable CGL policy.

         30.   AGS, APS, and Mr. Matsuura have assigned to Plaintiff any and all

 claims they possess as to Catlin’s actions and inaction relating to its procurement

 and management of AGS’s CGL policy for the policy period covering the Sara


                                           7
Case 1:21-cv-00066-DKW-WRP Document 1 Filed 01/27/21 Page 8 of 14             PageID #: 8




 Green incident.

                    COUNT I - DECLARATORY JUDGMENT

       31.    Plaintiff hereby incorporates and re-alleges the allegations set forth in

 paragraphs 1 to 30 as if fully set forth herein.

       32.    There is a genuine and bona fide dispute and an actual controversy and

 disagreement between Plaintiff and Catlin regarding whether AGS’s CGL policy

 (Policy # 5200104639) covered Plaintiff and APS as additional insureds and

 Kahului Airport as a covered location.

       33.    Pursuant to the Uniform Declaratory Judgment Act, 28 U.S.C. § 2201,

 Plaintiff in good faith requests that the Court declare the following:

              a)     AGS’s CGL policy (#5200104639) for policy period November

 1, 2015 – November 1, 2016 covered Kahului Airport on Maui as a location of

 AGS’s business operations;

              b)     AGS’s CGL policy covered Plaintiff and APS as additional

 insureds for the relevant policy period,

              c)     AGS, APS, and Plaintiff made timely notices of tender under

 the applicable CGL policy to Catlin,

              d)     Catlin must defend and indemnify Plaintiff (by its own rights as

 an additional insured and as assignee of all relevant claims by AGS, APS, and Mr.

 Matsuura) under the applicable CGL policy in relation to the Sara Green matter.


                                            8
Case 1:21-cv-00066-DKW-WRP Document 1 Filed 01/27/21 Page 9 of 14                 PageID #: 9




                               COUNT II - NEGLIGENCE

       34.       Plaintiff repeats and incorporates by reference paragraphs 1 to 33 of

 the Complaint herein.

       35.       Catlin had a duty to exercise reasonable care, skill, and diligence in

 processing AGS/Mr. Matsuura’s commercial insurance applications and procuring

 CGL insurance based on those applications.

       36.       Catlin breached its duty of care by, inter alia, failing to procure CGL

 policies that appropriately reflected the covered locations and additional insureds

 that AGS/Mr. Matsuura sought to have included in the policies, and failing to

 communicate with AGS/Mr. Matsuura regarding any deviations or absences of

 those locations and additional insureds when it presented the policies to them for

 binding.

       37.       AGS/Mr. Matsuura would not have agreed to bind the CGL policies if

 they were properly informed that certain locations (e.g. Kahului Airport) and

 additional insureds (e.g. APS and Plaintiff) would not be included in those policies.

       38.       The actions and inaction of Catlin’s conduct are the legal and

 proximate cause of AGS possessing unresponsive and inadequate commercial

 insurance policies that were inconsistent with its commercial insurance

 applications.

       39.       Catlin’s denial of tender further prejudices Plaintiff, AGS, APS, and


                                              9
Case 1:21-cv-00066-DKW-WRP Document 1 Filed 01/27/21 Page 10 of 14             PageID #: 10




  Mr. Matsuura as the applicable excess liability policy (Policy # 75449C154ALI)

  procured by Torus Specialty Insurance Company (“Torus”) follows Catlin’s CGL

  policy and would not cover the underlying incident due to Catlin’s current position.

        40.    As a direct and proximate result of Catlin’s actions and inaction, AGS,

  APS, Mr. Matsuura, and Plaintiff under their assignment of claims, have incurred

  damages in an amount to be proven at trial.

                      COUNT III – EQUITABLE ESTOPPEL

        41.    Plaintiff repeats and incorporates by reference paragraphs 1 to 40 of

  the Complaint herein.

        42.    AGS/Mr. Matsuura retained Catlin as their CGL insurer starting in

  2008 and thereafter renewed their CGL policy annually without fail through the

  policy period November 1, 2015 – November 1, 2016.

        43.    Upon information and belief, Catlin received AGS/Mr. Matsuura’s

  insurance application (containing a list of additional insureds including Plaintiff

  and Kahului Airport) for the applicable CGL policy and thereafter procured a

  policy applicable to the Sara Green incident (#5200104639).

        44.    Catlin misrepresented to AGS/Mr. Matsuura in procuring and

  managing the CGL policy that Plaintiff and APS would be included as additional

  insureds and that Kahului Airport was a covered location.

        45.    AGS/Mr. Matsuura reasonably and honestly believed that Catlin


                                            10
Case 1:21-cv-00066-DKW-WRP Document 1 Filed 01/27/21 Page 11 of 14           PageID #: 11




  procured for them a policy that included Plaintiff and APS as additional insureds

  and Kahului Airport as a covered location.

        46.    AGS/Mr. Matsuura detrimentally relied on Catlin’s representations

  through its procurement and management of the applicable CGL policy that their

  operations at Kahului Airport would be covered and that Plaintiff and APS were

  additional insureds under the policy.

        47.    AGS/Mr. Matsuura paid premiums to Catlin for the applicable CGL

  policy that were substantively similar in amount to prior policy periods, such as

  2014-2015, where AGS/Mr. Matsuura had made similar requests for additional

  insureds to be included in the CGL policy.

        48.    As a result of its conduct, Catlin should be estopped from asserting

  that the applicable CGL policy does not provide coverage for the underlying

  incident as to Plaintiff, AGS, APS, and Mr. Matsuura.

     COUNT IV – BREACH OF THE DUTY OF GOOD FAITH AND FAIR
                           DEALING

        49.    Plaintiff repeats and incorporates by reference paragraphs 1 to 48 of

  the Complaint herein.

        50.    Catlin has a duty to act in good faith when interpreting the applicable

  CGL policy after it was tendered to by Plaintiff, AGS, APS, and Mr. Matsuura.

        51.    Catlin’s interpretation of the applicable CGL policy and decision to

  deny coverage under it, in light of its aforementioned knowledge of the additional
                                           11
Case 1:21-cv-00066-DKW-WRP Document 1 Filed 01/27/21 Page 12 of 14             PageID #: 12




  insureds and locations requested by AGS/Mr. Matsuura to be included in the

  policy, was and is unreasonable.

        52.    Catlin breached its duty of good faith and fair dealing to Plaintiff,

  AGS, APS, and Mr. Matsuura.

        53.    As a proximate result of Catlin’s actions and inaction, Plaintiff, AGS,

  APS, and Mr. Matsuura have suffered and continue to suffer financial damage in

  the form of inequitable exposure to costs/damages in the underlying personal injury

  matter and litigation expenses incurred and will be incurred to defend that matter,

  for which Catlin is liable to cover and indemnify.

        54.    These damages are accruing and will be proven at trial.

                               PRAYER FOR RELIEF

               WHEREFORE, Plaintiff ALASKA AIRLINES, INC. prays for

  judgment against Catlin, as follows:

        1.     That the Court decide and determine the respective rights, duties, and

  obligations of the parties hereto under Catlin’s CGL insurance policy #

  5200104639, and enter a judgment declaring that Catlin is obligated to defend

  Plaintiff, AGS, APS, and Mr. Matsuura with respect to Sara Green v. Alaska

  Airlines, Inc. et al., Civil No. 17-1-0484 (2) and reimburse litigation expenses

  incurred thus far, and to indemnify Plaintiff, AGS, APS, and Mr. Matsuura for any

  liability and damages resulting from that action;


                                            12
Case 1:21-cv-00066-DKW-WRP Document 1 Filed 01/27/21 Page 13 of 14            PageID #: 13




        2.     That the Court issue an award of attorneys’ fees and costs incurred in

  connection with this action, pursuant to Hawai‘i Revised Statutes § 431:10-242;

        3.     That the Court declare Catlin breached its duty of care, skill, and

  diligence and award Plaintiff general and special damages;

        4.     That the Court determine and declare that Catlin is estopped from

  denying coverage under the applicable CGL policy to Plaintiff, AGS, APS, and Mr.

  Matsuura for Sara Green v. Alaska Airlines, Inc. et al., Civil No. 17-1-0484 (2).

        5.     That the Court enter judgment that Catlin breached its duty of good

  faith and fair dealing to AGS.

        6.     For such other and further relief as the Court deems just and proper.

               DATED: Honolulu, Hawai‘i, January 27, 2021.


                                                /s/ Lyle S. Hosoda
                                                LYLE S. HOSODA
                                                ADDISON D. BONNER
                                                KOURTNEY H. WONG
                                                SPENCER J. LAU

                                                Attorneys for Plaintiff
                                                ALASKA AIRLINES, INC.




                                           13
Case 1:21-cv-00066-DKW-WRP Document 1 Filed 01/27/21 Page 14 of 14          PageID #: 14




                    IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF HAWAII

   ALASKA AIRLINES, INC.                          Civil No. 1:21-CV-66

                Plaintiff,                        DEMAND FOR JURY TRIAL

         vs.

   CATLIN SPECIALTY INSURANCE
   COMPANY;

                Defendant.



                              DEMAND FOR JURY TRIAL

               Pursuant to Federal Rules of Civil Procedure Rule 38, Plaintiff hereby

  demands trial by jury of all triable issues herein.

               DATED: Honolulu, Hawai‘i, January 27, 2021.


                                                 /s/ Lyle S. Hosoda
                                                 LYLE S. HOSODA
                                                 ADDISON D. BONNER
                                                 KOURTNEY H. WONG
                                                 SPENCER J. LAU

                                                 Attorneys for Plaintiff
                                                 ALASKA AIRLINES, INC.
